               Case 3:19-bk-31760-SHB                           Doc 5 Filed 06/03/19 Entered 06/03/19 16:49:05                           Desc
                                                                Main Document     Page 1 of 3

 Fill in this information to identify your case:

 Debtor 1                 Donyell RaShaine Whitaker
                          First Name                        Middle Name              Last Name

 Debtor 2                 Stacey Jill Whitaker
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF TENNESSEE

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Acima Credit LLC                                     Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       Tires                                              Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                        Debtors will continue to make payments


    Creditor's         OneMain                                              Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       2008 Nissan Altima                                 Reaffirmation Agreement.
    property             2007 Toyota Avalon                                 Retain the property and [explain]:
    securing debt:                                                        Debtors will continue to make payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
            Case 3:19-bk-31760-SHB                              Doc 5 Filed 06/03/19 Entered 06/03/19 16:49:05                      Desc
                                                                Main Document     Page 2 of 3

 Debtor 1      Donyell RaShaine Whitaker
 Debtor 2      Stacey Jill Whitaker                                                                  Case number (if known)


 Lessor's name:               Peiling Wang                                                                                    No

                                                                                                                              Yes

 Description of leased        Residential lease
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Donyell RaShaine Whitaker                                                X /s/ Stacey Jill Whitaker
       Donyell RaShaine Whitaker                                                       Stacey Jill Whitaker
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        June 3, 2019                                                     Date    June 3, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 3:19-bk-31760-SHB         Doc 5 Filed 06/03/19 Entered 06/03/19 16:49:05             Desc
                               Main Document     Page 3 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                             Eastern District of Tennessee

     IN RE:                                             * CASE NO.:
                                                        *
     Donyell RaShaine Whitaker,                         *
     and                                                * CHAPTER: 7
     Stacey Jill Whitaker,                              *
     FKA Stacey Jill Wilson,                            *
          Debtors                                       *

                                CERTIFICATE OF SERVICE
       I certify that on this day, I served the following parties with a copy of the “Debtors'
Statement of Intentions”, by electronic case filing and/or by placing true copies of the same in
the United States Mail with adequate postage affixed to insure delivery addressed to::
U.S. Trustee’s Office                              Donyell & Stacey Whitaker
Howard H. Baker, Jr., U.S. Courthouse              500 Brookshire Way
800 Market Street Ste 114                          Knoxville, TN 37923
Knoxville, TN 37902

Acima Credit LLC                                   OneMain
9815 S Monroe Street                               PO Box 1010
4th Floor                                          Evansville IN 47706
Sandy UT 84070

Peiling Wang
2307 Laurel Lake Road
Knoxville TN 37932


                                     Dated: 6/3/2019

                                              /s/ Zachary S. Burroughs 025896
                                             Zachary S. Burroughs 025896,
                                             Attorneys for Debtors
                                             Clark & Washington, PC
                                             408 S. Northshore Drive
                                             Knoxville, TN 37919
                                             865-281-8084
